Name: Commission Regulation (EC) No 2396/98 of 5 November 1998 fixing the maximum export refund on rye in connection with the invitation to tender issued in Regulation (EC) No 1746/98
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities6. 11. 98 L 297/17 COMMISSION REGULATION (EC) No 2396/98 of 5 November 1998 fixing the maximum export refund on rye in connection with the invitation to tender issued in Regulation (EC) No 1746/98 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Regulation (EC) No 923/96 (2), Having regard to Commission Regulation (EC) No 1501/ 95 of 29 June 1995 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals (3), as last amended by Regulation (EC) No 2094/98 (4), and in particular Article 7 thereof, Whereas an invitation to tender for the refund and/or the tax for the export of rye to all third countries was opened pursuant to Commission Regulation (EC) No 1746/98 (5); Whereas Article 7 of Regulation (EC) No 1501/95 provides that the Commission may, on the basis of the tenders notified, in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92, decide to fix a maximum export refund taking account of the criteria referred to in Article 1 of Regulation (EC) No 1501/95; whereas in that case a contract is awarded to any tenderer whose bid is equal to or lower than the maximum refund, as well as to any tenderer whose bid relates to an export tax; Whereas the application of the abovementioned criteria to the current market situation for the cereal in question results in the maximum export refund being fixed at the amount specified in Article 1; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 For tenders notified from 30 October to 5 November 1998, pursuant to the invitation to tender issued in Regu- lation (EC) No 1746/98, the maximum refund on ex- portation of rye shall be ECU 69,74 per tonne. Article 2 This Regulation shall enter into force on 6 November 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 147, 30. 6. 1995, p. 7. (4) OJ L 266, 1. 10. 1998, p. 61. (5) OJ L 219, 7. 8. 1998, p. 3.